Name: 93/586/EEC: Commission Decision of 27 October 1993 approving the criteria for the allocation in Denmark of additional reference quantities to the producers referred to in Article 5 of Regulation (EEC) No 3950/92 in the milk and milk products sector (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  agricultural structures and production;  Europe
 Date Published: 1993-11-12

 Avis juridique important|31993D058693/586/EEC: Commission Decision of 27 October 1993 approving the criteria for the allocation in Denmark of additional reference quantities to the producers referred to in Article 5 of Regulation (EEC) No 3950/92 in the milk and milk products sector (Only the Danish text is authentic) Official Journal L 279 , 12/11/1993 P. 0045 - 0045COMMISSION DECISION of 27 October 1993 approving the criteria for the allocation in Denmark of additional reference quantities to the producers referred to in Article 5 of Regulation (EEC) No 3950/92 in the milk and milk products sector (Only the Danish text is authentic)(93/586/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992, establishing an additional levy in the milk and milk products sector (1), as last amended by Regulation (EEC) No 1560/93 (2), and in particular paragraph 1 of Article 5, Whereas the second subparagraph of Article 3 (2) of Regulation (EEC) No 3950/92 lays down that the increase of 0,6 % in the total quantities is intended to permit the allocation of additional reference quantities, not only to certain producers who had been excluded from allocation of a specific reference quantity and producers situated in mountain areas, but also to the producers referred to in Article 5 of the said Regulation; whereas that Article lays down that the said producers are to be determined in accordance with objective criteria agreed with the Commission; Whereas the criteria proposed by Denmark on 5 and 20 July 1993 should be approved, HAS ADOPTED THIS DECISION: Article 1 The national provisions providing for the allocation of additional reference quantities in Denmark to young producers newly established as main occupation farmers and to producers whose reference quantities, suspended pursuant to Council Regulation (EEC) No 775/87 (3), have been permanently reduced are hereby approved. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 27 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 405, 31. 12. 1992, p. 1. (2) OJ No L 154, 25. 6. 1993, p. 30. (3) OJ No L 78, 20. 3. 1987, p. 5.